                         Case
                      Case
                       Case    1:19-cv-10917 Document
                           1:19-cv-10917-NRB
                            1:19-cv-10917-UA  Document
                                              Document512Filed
                                                        16      11/26/19
                                                            Filed
                                                             Filed11/27/19Page
                                                                   12/03/19    1 of
                                                                            Page
                                                                             Page 118
                                                                                    ofof22

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                    Southern District
                                                    __________        of New
                                                                District      York
                                                                          of __________

   Center for Popular Democracy Action and City of                    )
                      Newburgh                                        )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 1:19-cv-10917
                                                                      )
 Bureau of the Census; Steven Dillingham, Director,                   )
 Bureau of the Census; United States Department of                    )
  Commerce; Wilbur Ross, Secretary of Commerce                        )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Bureau of the Census
                                           4600 Silver Hill Road
                                           Suitland, MD 20746




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           Michael J. Wishnie
                                           Peter Gruber Rule of Law Clinic
                                           Yale Law School
                                           P.O. Box 209090
                                           New Haven, CT, 06520-9090

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:              12/3/2019                                                              /S/ P. NEPTUNE
                                                                                          Signature of Clerk or Deputy Clerk
                          Case
                       Case
                        Case    1:19-cv-10917 Document
                            1:19-cv-10917-NRB
                             1:19-cv-10917-UA  Document
                                               Document512Filed
                                                         16      11/26/19
                                                             Filed
                                                              Filed11/27/19Page
                                                                    12/03/19    2 of
                                                                             Page
                                                                              Page 228
                                                                                     ofof22

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-10917

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
